In a proceeding pursuant to CPLR article 78 to review two determinations of the respondent New York State Division of Housing and Community Renewal (sued herein as the New York State Community Housing and Renewal Agency) which, after a hearing, granted rent increases to the respondent housing companies, petitioners appeal from a judgment of the Supreme Court, Westchester County, entered December 23, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. Special Term correctly dismissed the petition. Whether viewed under the substantial evidence or the arbitrary and capricious test, the determinations made were proper (see Matter of Fuller v Urstadt, 28 NY2d 315; Matter of Sullo [Goodwin], NYU, June 25, 1976, p 5, col 6). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.